DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Page 8 and 16-18, filed on 8/2/2022, with respect to 112 (f) and 103 rejection have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hand activity sensing component”, “inertial measurement unit”, and “wrist-worn computational device” in claims 1, 8 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, and 14-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Donaldson (Pub. No. US 20140278208).
Regarding claims 1, 8, and 16 Donaldson teaches a memory of a hand activity sensing component that stores computer executable components [fig. 1, 2 and related description]; and a processor of the hand activity sensing component that executes computer executable components stored in the memory, wherein the computer executable components comprise: an inertial measurement unit (IMU) [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”; {WEXLER et al. (Pub. No. US 20170195629 states “inertial measurements devices such as accelerometers, gyroscopes, magnetometers, temperature sensors, color sensors, light sensors, etc.”}Therefore, it’s clear that Donaldson’s teaching reads on inertial measurement unit] motion component of the hand activity sensing component that obtains, from a wrist-worn computational device comprising the hand activity sensing component, hand activity data associated with a sustained series of hand motor actions in performance of a human task [Para 32, 33], wherein the human task is characterized by spatial-temporal relationships associated with the wrist-worn computational device over implementation of the human task that are encoded in the hand activity data for the sustained series of hand motor actions in the implementation of the human task [Para. 85, 90, 94, 51, fig. 13 and related description]; and a machine learning component of the hand activity sensing component that employs a human task trained machine learning algorithm to determine classification data indicative of a classification for the human task, based at least in part on the spatial-temporal (such as velocity, displacement over time. etc..) relationships [Para. 85, 89, 97, 51, and related description].  
Regarding claims 6 and 14, Donaldson teaches wherein the machine learning component provides the classification data to an informatics application associated with the wrist-worn computational device [fig. 1, 2, 14 and related description].  
Regarding claims 7 and 15, Donaldson teaches wherein the machine learning component provides the classification data to an informatics application associated with a mobile device in communication with the wrist-worn computational device [fig. 1, 2, 14 and related description].  
Regarding claim 9, Donaldson teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from an accelerometer of the wrist-worn computational device [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”].  
Regarding claim 10, Donaldson teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from a gyroscope of the wrist-worn computational device [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of OLEYNIK (Pub. No. US 20160059412).
Regarding claims 2 and 17, Donaldson doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.
However, OLEYNIK teaches a data window associated with an interval of
time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the
hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time
interval, such as every t seconds”, Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours’’].
It would have been obvious to one of ordinary still in the art, before the
effective filing, to include in the system of Donaldson the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018872).
Regarding claims 3 and 18, Donaldson teaches changing sampling rate based on the activity detected [Para. 5, fig. 5 and related description]. 
However, Donaldson doesn’t explicitly teach about a frequency of 100 Hz or more to obtain the hand activity data.  
Tu teaches sampling rate comprising a frequency of 100 Hz or more to obtain hand activity data [Para. 48, 63, and 95]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson the ability to sample activity data comprising 100 Hz as taught by Tu in order to increase the quality of data collected since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of KIM et al. (Pub. No. US 20190073525).
Regarding claims 4, 12, and 19, Donaldson doesn’t explicitly teach the claim limitations. 
KIM teaches wherein the IMU component generates/obtains first spectrogram data associated with an X-axis of an accelerometer of the wrist-worn computational device, second spectrogram data associated with a Y-axis of the accelerometer, and third spectrogram data associated with a Z-axis of the accelerometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the accelerometer, the second spectrogram data associated with the Y-axis of the accelerometer, and the third spectrogram data associated with the Z-axis of the accelerometer as input for the machine learning algorithm to determine the classification data (sign language data in order to classify/recognize the patterns/signs) [Para. 66, and 70-71].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson the ability to perform the claim limitations as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of KIM et al. (Pub. No. US 20190073525) further in view of Zhang et al. (Pub. No. US 20190175077).
Regarding claims 5, 13, and 20, Dolandson doesn’t explicitly teach the claim limitations. 
However, KIM teaches having three-dimensional gyroscope [Para. 55] and wherein the IMU component generates first spectrogram data associated with an X-axis of a magnetometer of the wrist-worn computational device, second spectrogram data associated with a Y-axis of the magnetometer, and third spectrogram data associated with a Z-axis of the magnetometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the magnetometer, the second spectrogram data associated with the Y-axis of the magnetometer, and the third spectrogram data associated with the Z-axis of the magnetometer as input for the machine learning algorithm to determine the classification data [Para. 66, and 74-75].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson the ability to perform the claim limitations as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Donaldson in view of KIM doesn’t explicitly teach about gyroscope’s data on x-axis, y-axis and z-axis. 
Zhang teaches obtaining/generating data from gyroscope as magnitude of motion in X, Y, and/or Z direction [Para. 110, fig. 5 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson in view of KIM the ability to perform the claim limitations as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of OLEYNIK (Pub. No. US 20160059412) further in view of Tu et al. (Pub. No. US 20160018872).
Regarding claim 11, Donaldson doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of
time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the
hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time
interval, such as every t seconds”, Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours’’].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of Donaldson the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Donaldson in view of OLEYNIK doesn’t explicitly teach employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu teaches sampling rate comprising a frequency of 100 Hz or more to obtain hand activity data [Para. 48, 63, and 95]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson in view of OLEYNIK the ability to sample activity data comprising 100 Hz as taught by Tu in order to increase the quality of data collected since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666